McMurray, Presiding Judge.
Defendant was convicted by a jury of the offenses of robbery, simple assault and arson in the first degree. By stipulation, the trial court then determined his guilt of recidivism. He was then sentenced, and appeals.
After the appeal was filed in this court defendant’s appointed counsel filed a request for permission to withdraw from the case pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), that is, that after a careful and conscientious examination of the record and proceedings counsel believes that an appeal of this case would be wholly frivolous. Counsel has fully complied with the requirements of Bethay v. State, 237 Ga. 625 (229 SE2d 406). See also Hill v. State, 238 Ga. 564 (233 SE2d 796).
After examination of the record and transcript we find the appeal is wholly frivolous. Counsel has been granted permission to withdraw. The defendant has been notified of this action and of his options by reason thereof. No other counsel has been appointed or employed and defendant has not raised any enumeration of error or valid ground for appeal prior to the rendition of this opinion.
In compliance with the above cases, we have fully and carefully examined the record and transcript. We find no reversible error. A rational trier of fact (the jury in the case sub judice as to robbery, simple assault and arson in the first degree; and the trial court by stipulation as to the recidivist count) could reasonably have found from the evidence adduced at the trial proof of guilt of the defendant *868beyond a reasonable doubt of the various offenses in the indictment for which he was convicted. See Snell v. State, 246 Ga. 648 (272 SE2d 348); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528). See also Mason v. State, 157 Ga. App. 392 (278 SE2d 498).
Decided October 8, 1981.
H. Lamar Cole, District Attorney, Jim Hardy, Assistant District Attorney, for appellee.

Judgment affirmed.


Quillian, C. J., and Pope, J., concur.